Mr. Chief Justice Dickey delivered the opinion of the Court: The bill in this case charges, in many ways, fraud, but no evidence in the record tends to sustain1 such charges as against plaintiff in error. Unless the supposed fraud mentioned in the decree be proven and brought home to plaintiff in error, his rights ought not to be affected thereby. It is not perceived that the fact of Hall having owned the land in controversy at a former date is of any significance in the case, for that title passed from him by warranty deed, duly recorded, as early as 1866. The fact that the index in the recorder’s office was marred so that Doty failed to discover the record of this deed before taking the deed of trust to Wilson, can in no way impair the title of those holding under that deed, inasmuch as none of them are shown to have had anything to do with the making or marring of the index. If Doty took any interest in the lands in controversy by reason of the trust deed to Wilson, such taking can only rest upon the hypothesis that at that time (November, 1871,) Hall had an equitable interest in these lands under the title bond made to him by Britt, in May, 1869, and which, by operation of that deed in such case, as between the parties, passed to Hall. The production of this bond shows, on the back, an assignment by Hall, which is not dated at all. In the absence of proof to the contrary, it is taken, in the indorsement in blank of commercial paper, that in making the indorsement the assignor adopted the date of the instrument assigned,—that is, prima facie, the same was assigned on the.day it was made. Whether this rule be applicable on principle to the assignment of a bond of this kind or not, the burden of proof rests on the complainant to show that Hall had an interest in this land at or after the time of the making of the trust deed to Wilson, under which he claims. This is not shown by the proofs in the case. In fact, there is no proof in the case that Hall ever paid a dollar towards the purchase of this land from Britt, and no proof that he held any interest on or’after the trust deed to Wilson. If Hall had at one time an interest under this bond, still, if such interest of Hall had passed from him long before the making of the trust deed, and at that time he was neither the owner nor the apparent owner of the property, complainant can have no relief. Young, the agent of Doty, was assured by Hall that this was so at the time he bought the bond from Gibson, and there is no proof tending to contradict this hypothesis, except the testimony of Gibson. His prevarication as to the part taken by him in the sale of this bond, casts distrust upon his testimony, and the testimony of Young is clear, specific and consistent, and supported by the production of concurrent papers. It must be taken to be of at least as much weight as the testimony of Gibson. The burden of showing an interest in Hall at that date rested upon the complainant, and also of showing that defendant had notice of this equity at the time he bought the bond through Young. We think, the proofs all being considered, the weight of the evidence does not sustain the claim of complainant in this regard. This seems to be a controversy between two innocent purchasers. In such case the mere proof of a secret equity in one party, of which the other had no notice, can not prevail against the legal title, honestly obtained. The decree is, therefore, reversed, and the bill dismissed. Decree reversed. Sheldon, J., dissents.